DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 04/29/2021, with respect to the 35 USC §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, filed 04/29/2021, with respect to the Double Patenting rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-6, 10-12 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9842995 B2, in view of claim 16 of the same, Mun, et al., US 2017/0092869 A1, and Baek, et al., WO 2015/122711 A1.
Regarding claim 1, the reference application has X=O,S instead of X=NR; however, this feature is obvious over Mun, as Mun suggests these are equivalents in similar compounds, and therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace X=O,S, with X=NR.
The limitations re: carbazolyl substituted with fluorine are obvious over claim 16, as reference application suggests these are equivalents in similar compounds, and therefore, at the effective filing date of the claimed invention (see, e.g., compound 47), it would have been obvious to one of ordinary skill in the art to replace one aryl group with another as this would have been the simple substitution of one known element for another with reasonable expectation of success. The other limitations re: blue fluorescence are obvious over Baek for the same reasons.
Regarding claim 16, Compound 90 is obvious as being position isomer of compound 85, along with change of X=O,S instead of X=NR, which is obvious over Mun, as Mun suggests these are equivalents in similar compounds, and therefore, at the effective filing date of the claimed invention, it would have been obvious to one of .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mun, et al., US 2017/0092869 A1, in view of Baek, et al., WO 2015/122711 A1 (machine translation provided with NPL), and Kim, et al., US 2008/0169755 A1.

Claim 1. Mun teaches an organic light-emitting device (see Fig. 1 and ¶¶43-45) comprising:
a first electrode (first electrode 120);
a second electrode facing the first electrode (second electrode 180);
and an organic layer between the first electrode and the second electrode (hole injection layer, hole transport layer, emissive layer, hole blocking layer, electron transport layer, electron injection layer; see ¶45), the organic layer comprising:
i) an emission layer
ii) a hole transport region between the first electrode and the emission layer, the hole transport region comprising a hole injection layer and a hole transport layer,
iii) an electron transport region between the emission layer and the second electrode, the electron transport region comprising a hole blocking layer, an electron transport layer, and an electron injection layer.
Mun does not teach the hole-transport region comprises a condensed cyclic compound represented by claimed Formula 1. Instead, Mun teaches the hole transport region includes compounds represented by Mun’s Formula 1, including at least compounds P1-1 to P1-3, as material of the hole transport layer (see ¶47, ¶¶82-84). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

P1-1

Mun’s compounds are not represented by claimed Formula 1, as 1) R2 is represented by Formula 2, while claim 1 requires that R7 is represented by Formula 2, and Mun does not appear to acknowledge the compounds as position isomers (from Mun’s Formula 2 @ ¶58, only the benzene ring of the benzo[kl]acridine core structure is bonded to the diarylamine), and 2) while one of Ar1 and Ar2 meet the claimed limitations, both do not, as one is not a carbazolyl group substituted with a C6-C30 aryl group having an electron-withdrawing substituent on the phenyl ring.
Regarding 1), Baek teaches compounds having a benzo[kl]acridine core structure (see Formulae 1-2 @ ¶¶8-19). While Baek’s compounds lack an arylamine group, they instead have a carbazolyl group, which has excellent hole-transporting ability (see ¶27). Hence, both Baek and Mun teach compounds having a benzo[kl]acridine group bonded to a hole-transporting group. Baek also teaches the compounds have excellent hole transporting ability, and may be used in the hole transport layer, light emitting auxiliary layer, or light-emitting layer (see ¶27, ¶31, ¶109). Hence, both Baek and Mun teach compounds having a benzo[kl]acridine group bonded to a hole-transporting group for use in a hole transport layer, light emitting auxiliary layer, or light-emitting layer. Thus, there exists similarity in structure and utility between Baek’s and Mun’s compounds. The difference between the prior art compound and the claimed compound, then, is that the prior art compound has an arylamine group at the R2 position instead of the R7 position. While Mun fails to teach equivalence of these two positions, the Baek reference suggests to one of ordinary skill in the art that the two positions are in fact, equivalent (compare Formula 1 to Formula 2). Thus, all of the above suggest to one of ordinary skill in the art that such the hole-transporting arylamine group taught by Mun could instead bond to any position in the system in the acridine compound (i.e. be represented by Formula 2 instead of Formula 1), of which the claimed R7 position is one of 10 possible positions for the diarylamine group, 
Hence, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to move Mun’s arylamine group in the above compounds from the R2 position to the R7 position, as Baek establishes these positions are functionally equivalent for compounds having both a benzo[kl]acridine core and a hole-transporting group, and hence, one of ordinary skill in the art would have performed the aforementioned modification in order to make the claimed compound, with the expectation that the claimed compound would have had similar properties and utilities. See MPEP §2144.09.
Modification 1) yields at least the following compounds:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding 2), from Mun’s general Formula, one of Arb and Arc is a biphenyl group, and the other of Arb and Arc is a dibenzothiophene group, dibenzofuran group, or fluorenyl group (see ¶¶56-61), and Mun explicitly teaches that, Arb may be substituted or substituted carbazolyl, in addition to biphenyl (see ¶58), and Arc may substituted carbazolyl, through choice of Ar’ and X with m=1, in addition to biphenyl, i.e. m=0 (see ¶¶59-60). However, Mun does not teach a 9-phenylcarbazolyl group having an electron-withdrawing substituent on the phenyl ring with sufficient specificity.
Kim teaches compounds for the hole-transport layer of OLEDs; like Mun’s compounds, they are aromatic amines. Kim further teaches that when the carbazolyl group is bonded to a C6-C30 aryl group that is substituted by one or more fluorine atoms, the fluorine group can trap excess electrons, thereby improving device characteristics, resulting in an increase in device lifetime (see ¶38). As an example fluorine group, Kim teaches fluorinated aryl groups (see ¶25), and Kim further teaches that the carbazolyl group may be bonded to the aryl group having a fluorine on the aryl ring (see ¶39).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the biphenyl group with carbazolyl group substituted with a C6-C30 aryl group substituted with one or more fluorine, in order to trap excess electrons, thereby improving device characteristics, resulting in an increase in device lifetime.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the biphenyl group with carbazolyl group substituted with a C6-C30 aryl group substituted with one or more fluorine, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one aryl group connected to a tertiary amine group for another, with reasonable expectation of success suggested by Mun’s broad inclusion of these groups for the aryl groups). See MPEP §2143 B.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


wherein R1 to R6 and R8 to R10 are each hydrogen, R11 is an unsubstituted C6 aryl group (phenyl group),
And R7 is a group represented by Formula 2, wherein in Formula 2:
L1 is a p-phenylene group (which falls within the claimed scope of an unsubstituted C6 arylene group);
a1 is an integer equal to 1;
one of Ar1 and Ar2 is a unsubstituted dibenzothiopheneand the other of Ar1 and Ar2 is a substituted or carbazolyl group substituted with a C6-C30 aryl group substituted with one or more fluorine, provided that Ar1 and Ar2 are different from each other (see above),
wherein the one substituents of the substituted carbazolyl group is a phenyl group (C6 aryl group), and one of the substituents of the unsubstituted C1 alkyl group).
Mun does not teach the emission layer is to emit blue fluorescence; instead, Mun teaches green phosphorescence. However, Mun does not limit the disclosure to green phosphorescent emission, and notes that the organic light-emitting element can be used for a variety of OLEDs (see ¶52).
Baek teaches that compounds of Formula 1 or 2 can be used as a hole-transport layer, and can be used in a full-color organic light-emitting panel (see ¶31). Baek also teaches that fluorescent dopants are alternatives to phosphorescent dopants, including the green phosphorescent dopant taught by Mun; while Mun notes fluorescent dopants may have lesser efficiency, Mun still suggests that they are viable light-emitting devices (see ¶¶4-5).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the emission layer emit blue fluorescence, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one color for another, and one type of dopant for another, with reasonable suggestion of success suggested by Baek’s teaching that similar compounds can be used in a variety of colors, and with a variety of dopants). See MPEP §2143 B.

Claim 2. Modified Mun teaches or suggests the condensed cyclic compound of claim 1, wherein L1 is a phenylene group. 

1 is represented by Formula 3-1: wherein Z1 is hydrogen; d4 is an integer equal to 4; and * and *' each indicate a binding site to a neighboring atom. 

Claim 4. Modified Mun teaches or suggests teaches the organic light-emitting device of claim 1, wherein L1 is represented by Formula 4-1: wherein * and *' each indicate a binding site to a neighboring atom. 

Claim 5. Modified Mun teaches or suggests teaches the organic light-emitting device of claim 1, wherein L1 is a phenylene group. 

Claim 6. Modified Mun teaches or suggests teaches the organic light-emitting device of claim 1, wherein a1 is 1. 

Claim 10. Modified Mun teaches or suggests teaches the organic light-emitting device of claim 1, wherein R1 to R6 and R8 to R10 are each hydrogen, and R7 is a group represented by Formula 2. 

Claim 11. Modified Mun teaches or suggests teaches the organic light-emitting device of claim 1, wherein R1 to R6 and R8 to R10 are each hydrogen, and R7 is a group represented by Formula 2. 

11 is a phenyl group.

Claim 14. Modified Mun teaches or suggests teaches the organic light-emitting device of claim 1, wherein the condensed cyclic compound is represented by Formula 1-2(A).

Claim 15. Modified Mun teaches or suggests teaches the organic light-emitting device of claim 14,
wherein R1 to R6 and R8 to R10 are each hydrogen,
R11 is an unsubstituted phenyl group,

Claim 16. Mun teaches an organic light-emitting device (see Fig. 1 and ¶¶43-45) comprising:
a first electrode (first electrode 120);
a second electrode facing the first electrode (second electrode 180);
and an organic layer between the first electrode and the second electrode (hole injection layer, hole transport layer, emissive layer, hole blocking layer, electron transport layer, electron injection layer; see ¶45), the organic layer comprising:
i) an emission layer
ii) a hole transport region between the first electrode and the emission layer, the hole transport region comprising a hole injection layer and a hole transport layer,
iii) an electron transport region between the emission layer and the second electrode, the electron transport region comprising a hole blocking layer, an electron transport layer, and an electron injection layer.
Mun does not teach the hole transport region comprises a condensed cyclic compound represented by claimed Formula 1. Instead, Mun teaches the hole transport region includes compounds represented by Mun’s Formula 1, including at least compounds P1-1, as material of the hole transport layer (see ¶47, ¶¶82-84). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Mun’s compounds are not represented by claimed one of the claimed compounds, however, it differs from compound 90 in 1) the arylamine group is bonded to a different position in the benzo[kl]acridine core, and Mun does not appear to acknowledge the compounds as position isomers (from Mun’s Formula 2 @ ¶58, only the benzene ring of the benzo[kl]acridine core structure is bonded to the diarylamine), and 2) the compound has a dibenzothiophene group instead of the p-fluorine-substituted 9-phenylcarbazole group.
Regarding 1), Baek teaches compounds having a benzo[kl]acridine core structure (see Formulae 1-2 @ ¶¶8-19). While Baek’s compounds lack an arylamine group, they instead have a carbazolyl group, which has excellent hole transporting ability (see ¶27). Hence, both Baek and Mun teach compounds having a benzo[kl]acridine group bonded to a hole-transporting group. Baek also teaches the compounds have excellent hole transporting ability, and may be used in the hole transport layer, light emitting auxiliary layer, or light-emitting layer (see ¶27, ¶31, ¶109). Hence, both Baek and Mun teach compounds having a benzo[kl]acridine group bonded to a hole-transporting group for use in a hole transport layer, light emitting auxiliary layer, or light-emitting layer. Thus, there exists similarity in structure and utility between Baek’s and Mun’s compounds. The difference between the prior art compound and the claimed compound, then, is that the prior art compound has an arylamine group at the benzene ring instead of the claimed position of the naphthalene ring. While Mun fails to teach equivalence of these two positions, the Baek reference suggests to one of ordinary skill in the art that the two positions are in fact, equivalent (compare Formula 1 to Formula 2). Thus, all of the above suggest to one of ordinary skill in the art that such the hole-transporting arylamine group taught by Mun could instead bond to any position in the system in the acridine compound (i.e. be represented by Formula 2 instead of Formula 1), of which the claimed position at the naphthalene ring is one of 10 possible positions for the diarylamine group, while still providing a compound that is useful as a hole-transporting material in an organic light-emitting diode.

Modification 1) yields at least the following compounds:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding 2), from Mun’s general Formula, one of Arb and Arc is a biphenyl group, and the other of Arb and Arc is a dibenzothiophene group, dibenzofuran group, or fluorenyl group (see ¶¶56-61), and Mun explicitly teaches that, Arb may be substituted or substituted carbazolyl, in addition to biphenyl (see ¶58), and Arc may substituted carbazolyl, through choice of Ar’ and X with m=1, in addition to biphenyl, i.e. m=0 (see ¶¶59-60). However, Mun does not teach a 9-phenylcarbazolyl group having an electron-withdrawing substituent on the phenyl ring with sufficient specificity.
6-C30 aryl group that is substituted by one or more fluorine atoms, the fluorine group can trap excess electrons, thereby improving device characteristics, resulting in an increase in device lifetime (see ¶38). As an example fluorine group, Kim teaches fluorinated aryl groups (see ¶25), and Kim further teaches that the carbazolyl group may be bonded to the aryl group having a fluorine on the aryl ring (see ¶39). In a specific example, Kim teaches a p--fluorophenyl substituted carbazolyl group (see ¶39, compound 1).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the biphenyl group with a p--fluorophenyl substituted carbazolyl group, in order to trap excess electrons, thereby improving device characteristics, resulting in an increase in device lifetime.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the biphenyl group with carbazolyl group substituted with a C6-C30 aryl group having one or more fluorine substituents on the C6-C30 aryl group, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one aryl group connected to a tertiary amine group for another, with reasonable expectation of success suggested by Mun’s broad inclusion of these groups for the aryl groups). See MPEP §2143 B.
Modifications 1) and 2) yield at least the following compound, which is claimed compound 90:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Mun does not teach the emission layer is to emit blue fluorescence; instead, Mun teaches green phosphorescence. However, Mun does not limit the disclosure to green phosphorescent emission, and notes that the organic light-emitting element can be used for a variety of OLEDs (see ¶52).
Baek teaches that compounds of Formula 1 or 2 can be used as a hole-transport layer, and can be used in a full-color organic light-emitting panel (see ¶31). Baek also teaches that fluorescent dopants are alternatives to phosphorescent dopants, including the green phosphorescent dopant taught by Mun; while Mun notes fluorescent dopants may have lesser efficiency, Mun still suggests that they are viable light-emitting devices (see ¶¶4-5).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the emission layer emit blue fluorescence, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one color for another, and one type of dopant for another, with reasonable suggestion of success suggested by .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mun, et al., US 2017/0092869 A1, in view of Baek, et al., WO 2015/122711 A1, and Kim, et al., US 2008/0169755 A1, as applied to claim 1, above, and further in view of Ichihashi, et al., US 2015/0280139 A1.

Claim 20. Modified Mun teaches or suggests teaches the organic light-emitting device of claim 1, but not wherein the hole transport region comprises a charge-generating material.
Ichihashi teaches that in an organic light-emitting device, the hole injection layer may be comprise a hole injection material doped with an acceptor compound, i.e. the acceptor compound acts as a charge-generating material; the hole injection material is preferably the same compound as the compound to be used for the hole transporting layer because a barrier to injection of holes into the hole transporting layer can be mitigated (see ¶103; N.B. from the rejection of claim 1, above, Mun teaches the claimed compound in the hole transport layer). Ichihashi’s use of the term electron acceptor is consistent with applicant’s instant specification (see Ichihashi, ¶102, and instant specification, ¶¶158-159, noting applicant’s charge-generating materials are in fact the first two materials taught by Ichihashi @ ¶102).
At the effective filing date of the claimed invention,, it would have been obvious to one of ordinary skill in the art to replace the compound of Mun’s hole injection layer with .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721